
	

113 S2277 IS: Russian Aggression Prevention Act of 2014
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2277
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Corker (for himself, Mr. McConnell, Ms. Ayotte, Mr. Hoeven, Mr. Blunt, Mr. Rubio, Mr. McCain, Mr. Cornyn, Mr. Graham, Mr. Kirk, Mr. Barrasso, Mr. Risch, Mr. Coats, Mr. Roberts, Mr. Inhofe, Mr. Portman, Mr. Alexander, Mr. Thune, Mr. Isakson, Mr. Hatch, Mr. Flake, Mr. Johnson of Wisconsin, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prevent further Russian aggression toward Ukraine and other sovereign states in Europe and
			 Eurasia, and for other purposes.
	
	
		1.
			Short title; table of contents(a)Short titleThis Act may be cited as the
		  Russian Aggression Prevention Act of 2014.(b)Table of contentsSec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Reinvigorating the NATO alliance
					Sec. 101. Strengthening United States assistance and force posture in Europe and Eurasia.
					Sec. 102. United States efforts to strengthen the NATO alliance.
					Sec. 103. Expanded support for Poland and the Baltic states.
					Sec. 104. Accelerating implementation of European and NATO missile defense efforts.
					Sec. 105. Strengthened United States-German cooperation on global and European security issues.
					TITLE II—Deterring further Russian aggression in Europe
					Sec. 201. United States policy toward Russian aggression in Europe.
					Sec. 202. Sanctions to address continuing aggression of the Russian Federation toward Ukraine.
					Sec. 203. Additional sanctions in the event of increased aggression by the Russian Federation
			 toward Ukraine or other countries.
					Sec. 204. Limitation on Russian access to United States oil and gas technology.
					Sec. 205. Diplomatic measures with respect to the Russian Federation.
					Sec. 206. Support for Russian democracy and civil society organizations.
					TITLE III—Hardening Ukraine and other European and Eurasian states against Russian aggression
					Sec. 301. Military assistance for Ukraine.
					Sec. 302. Sense of Congress on intelligence sharing with Ukraine.
					Sec. 303. Major non-NATO ally status for Ukraine, Georgia, and Moldova.
					Sec. 304. Expanded security force training, assistance and defense cooperation with key non-NATO
			 states.
					Sec. 305. Expediting natural gas exports.
					Sec. 306. European and Eurasian energy independence.
					Sec. 307. Crimea annexation nonrecognition.
					Sec. 308. Support for democracy and civil society organizations in countries of the former Soviet
			 Union.
					Sec. 309. Expanded broadcasting in countries of the former Soviet Union.
				2.DefinitionsIn this Act:(1)AlienThe term alien has the meaning given that term in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Armed
			 Services, and the Select Committee on
			 Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Armed Services,
			 and the Permanent Select
			 Committee on Intelligence of the House of Representatives.(3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.(4)Domestic financial institutionThe term domestic financial institution means a financial institution that is a United States person.(5)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H),
			 (I), (J), (K), (M), (N), (R), or (Y) of section 5312(a)(2) of title 31,
			 United States Code.(6)NATOThe term NATO means the North Atlantic Treaty Organization.(7)Russian financial institutionThe term Russian financial institution means—(A)a financial institution organized under the laws of the Russian Federation or any jurisdiction
			 within the Russian Federation, including a foreign branch of such an
			 institution;(B)a financial institution substantially owned or controlled by one or more citizens of the Russian
			 Federation; and(C)a financial institution owned, in whole or in part, or controlled by the
			 Government of the Russian
			 Federation.(8)Senior Russian officialThe term senior Russian official means—(A)the President of the Russian Federation;(B)any immediate advisor of the President of the Russian Federation;(C)any other senior official of
			 the Government of the Russian Federation, including the Prime Minister,
			 any deputy prime minister, and any federal minister; and(D)any
			 immediate advisor to such an official.(9)Senior executiveThe term senior executive means a member of the board, chief executive officer, chief operating officer, chief financial
			 officer, secretary, treasurer, general counsel, or chief information
			 officer, or the functional equivalent thereof, of an entity.(10)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.IReinvigorating the NATO alliance101.Strengthening United States assistance and force posture in Europe and Eurasia(a)Strategic framework(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, with
			 concurrence by the Secretary of State, shall develop and submit to the
			 appropriate congressional committees a strategic framework for United
			 States security assistance and cooperation in Europe and Eurasia.(2)ElementsThe strategic framework required by paragraph (1) shall include—(A)an evaluation of the extent to which the threat to security and stability in Europe and Eurasia is
			 a threat to the national security of the United States and the security
			 interests of the NATO alliance;(B)an identification of the primary objectives, priorities, and desired end-states of United States
			 security assistance and cooperation programs in Europe and Eurasia and an
			 assessment of the resources required to achieve such objectives,
			 priorities, and end-states;(C)a methodology for assessing the effectiveness of United States security assistance and cooperation
			 programs in such regions in making progress towards such objectives,
			 priorities, and end-states, including an identification of key measures
			 for such progress; and(D)criteria for bilateral and multilateral partnerships in such regions.(b)Immediate halt to current and planned redeployments from EuropeThe President, consistent with the President's	responsibilities as Commander in Chief, including
			 ensuring the
			 readiness of the United States Armed Forces, shall immediately
			 halt, for a 180-day period beginning on the date of the enactment of this
			 Act, all
			 current and planned redeployments of combat forces from Europe, other than
			 redeployments of forces for which replacement
			 forces are already in place or are planned to be in place, with the intent
			 to maintain force numbers at current levels for the 180-day period
			 beginning on the date of the enactment of this Act.(c)Plan for enhancing the ability of the United States military To respond to crises in  Europe and
			 EurasiaNot later than 90 days after the date of the enactment of this Act, the President, consistent with
			 the President's responsibilities as Commander in Chief, including ensuring
			 the readiness
			 of the United States  Armed Forces, shall identify,
			 and develop a plan to correct, any deficiencies in the ability of the
			 Armed Forces to rapidly and fully respond, in
			 coordination with other NATO allies, to foreseeable contingencies in
			 Europe and Eurasia, including the ability to execute current United States
			 European Command contingency plans.(d)ReportNot later than 120 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President shall submit to	the appropriate congressional committees a
			 report detailing the specific deficiencies identified, the plan for
			 correcting such deficiencies, including a cost estimate,  and the status
			 of corrective
			 actions being undertaken
			 pursuant to the plan required by subsection (c).102.United States efforts to strengthen the NATO alliance(a)In generalThe President shall direct the United States Permanent Representative on the Council of the North
			 Atlantic Treaty Organization (in this Act referred to as the United States Permanent Representative to NATO), to use the voice,
			 vote, and influence of the United States to—(1)reaffirm the United States commitment to the NATO Alliance, including its Article V commitment to
			 all NATO member-states, regardless of size or duration of membership;(2)strengthen NATO’s capabilities to deter and, as needed, to rapidly and appropriately respond,
			 including through the use of military force as necessary, to security
			 crises, including any crisis in Europe and Eurasia created by efforts of
			 any state to undermine the territorial, economic, or political sovereignty
			 or integrity of any NATO member-state;(3)call on all NATO member-states to make substantial progress towards meeting the Alliance’s defense
			 spending requirements and national  capability targets and seek to ensure
			 that such progress is in fact
			 made; and(4)encourage NATO member-states to work together to achieve energy independence for NATO member-states
			 and other NATO partners in Europe and Eurasia.(b)Sense of CongressIt is the sense of Congress that the NATO Alliance represents the single most successful collective
			 security agreement of the modern era and that a strong and revitalized
			 NATO is critical to maintaining peace and security in Europe and Eurasia
			 and ensuring
			 that the Russian Federation plays an appropriate role in the region.103.Expanded support for Poland and the Baltic states(a)Plan(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to
			 the
			 appropriate congressional committees a plan, including a cost estimate,
			 for substantially increasing United
			 States and NATO support for the armed forces of the Republics of Poland,
			 Estonia, Lithuania, and Latvia, and other NATO member-states as determined
			 by the
			 President, including substantially increasing—(A)the complement of forward-based NATO forces in those states, through appropriate bilateral
			 agreements; and(B)security assistance, including the provision of defense articles, services, and training by the
			 United States and NATO in those states.(2)ImplementationNot later than 60 days after the date of the enactment of this Act, the President shall begin
			 implementation of the
			 plan required under  paragraph (1).(b)ReportNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President shall submit to the appropriate congressional committees a
			 report detailing the specific efforts being undertaken and planned to be
			 undertaken by the United States Government to implement the plan required
			 by
			 subsection (a).(c)Authorization of appropriationsThere is authorized to be appropriated to  the Secretary of State $50,000,000 for each of fiscal
			 years 2014 through 2017 to carry out the activities described under
			 subsection (a).(d)Authority for use of fundsFunds authorized to be appropriated pursuant to subsection (c) for the provision of defense
			 articles, services, and training may be used to procure such assistance
			 from the United States Government or other appropriate sources.(e)Permanent basing of NATO forces in Poland and the Baltic statesThe President shall direct the United States Permanent Representative to NATO to use the voice,
			 vote, and influence of the United States to seek consideration by NATO of
			 the wisdom and efficacy of permanently basing NATO forces on a rotational
			 basis in the Republics of Poland, Estonia, Latvia, and Lithuania, and
			 other
			 NATO member-states as determined by the President.104.Accelerating implementation of European and NATO missile defense efforts(a)Plan(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to
			 the
			 appropriate congressional committees a plan, including a cost estimate,
			 for—(A)accelerating the implementation of phase three of the European Phased Adaptive Approach for
			 Europe-based missile defense, in order to complete such implementation of
			 phase three by no later than the end of calendar year 2016, or providing
			 alternative capabilities to protect key NATO allies in Europe and Eurasia,
			 including,
			 as appropriate, provision of PATRIOT, Terminal High Altitude Area
			 Defense, or other missile defense systems; and(B)accelerating NATO’s development of an alliance missile defense capability and its expansion of
			 current missile defense command, control, and communications capabilities
			 to protect NATO European and Eurasian populations, territory, and forces
			 against
			 increasing missile threats.(2)ImplementationNot later than 60 days after the date of the enactment of this Act, the President shall begin
			 implementation of
			 the
			 plan under  paragraph (1).(b)ReportNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President shall submit to	the appropriate congressional committees  a
			 report detailing the specific efforts being undertaken and planned to be
			 undertaken by the United States to implement the plan required by
			 subsection (a).105.Strengthened United States-German cooperation on global and European security issues(a)PolicyIt is the policy of the United States Government to work closely with the Government of the Federal
			 Republic of
			 Germany on issues related to global and European security, particularly in
			 light of ongoing events in Europe and Eurasia.(b)United States-German Global and European Security Working GroupThe President shall establish a United States-German Global and European Security Working Group to
			 focus on areas of mutual concern, including addressing the ongoing
			 situation in Ukraine and to increase the political, economic,
			 and military cooperation between the two states, including additional
			 intelligence
			 sharing between the two states.(c)Regular meetingsThe working group required to be established under subsection (b) shall meet not less than annually
			 at
			 the Secretary level or above, semi-annually at the Deputy Secretary level
			 or above, and quarterly at the Assistant Secretary level or above.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $5,000,000 for each of fiscal
			 years
			 2015 through 2017 to carry out the activities described under subsections
			 (b) and (c).(e)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit  to the appropriate congressional committees
			 a report on the
			 meetings of the working group required to be established under subsection
			 (b), including a description of the specific issues discussed and
			 decisions made by the working group, and its efforts to improve, expand,
			 and deepen the relationship between the United States Government  and the
			 Government of the Federal
			 Republic of Germany.IIDeterring further Russian aggression in Europe201.United States policy toward Russian aggression in EuropeIt is the policy of the United States—(1)to use all appropriate elements of United States national power, in coordination with United States
			 allies, to protect the independence, sovereignty, and territorial and
			 economic integrity of Ukraine and other sovereign states in Europe and
			 Eurasia from Russian aggression;(2)to actively work to deter further Russian aggression toward Ukraine and other sovereign states in
			 Europe and Eurasia by imposing costs on the Russia Federation for its
			 ongoing activities, as well as to make clear the consequences for further
			 aggressive activities;(3)to work with United States partners in the European Union, NATO, and at the United Nations to
			 ensure that all states, including the Russian Federation, recognize and
			 not undermine, nor seek to undermine, the independence, sovereignty, or
			 territorial or economic integrity of Ukraine and other sovereign states in
			 Europe and Eurasia;(4)to condemn the continuing and long-standing pattern and practice by the Government of the Russian
			 Federation of physical and economic aggression toward various countries in
			 Europe and Eurasia;(5)to condemn the unjustified military intervention of the Russian Federation in the Crimea region of
			 Ukraine and its concurrent occupation of that region, as well as any other
			 form of political, economic, or military aggression toward Ukraine and
			 other sovereign states in Europe and Eurasia, including the unnecessary
			 and destabilizing presence of tens of thousands of Russian troops along
			 the Ukrainian border;(6)to condemn economic extortion by the Government of the Russian Federation against the governments
			 and people of Ukraine, Moldova, Lithuania, Georgia, and
			 other countries in the region designed to obstruct closer ties between the
			 European Union and the countries of the Eastern Partnership and to reduce
			 the harmful consequences of such extortion;(7)to reaffirm the commitment of the United States to, and to remind Russia of its ongoing obligations
			 under, and commitment
			 to, the 1994 Budapest Memorandum on Security Assurances, which was
			 executed jointly with the Russian Federation and the United Kingdom and
			 explicitly secures the independence, sovereignty, and territorial
			 integrity and borders of Ukraine;(8)to not recognize the unlawful referendum that took place in Crimea on March 16, 2014, or the
			 Russian
			 Federation’s illegal annexation of Crimea, including to not recognize any
			 de jure or de facto sovereignty of the Russian Federation over Crimea, its
			 airspace, or its territorial waters, and to call for the immediate
			 reversal of the Russian Federation’s illegal annexation of Crimea;(9)to condemn the unjustified activities of agents of the Russian Federation in eastern Ukraine
			 seeking to foment civil unrest and disturbance;(10)to support the people of Ukraine, Moldova, and Georgia	in their desire to forge closer ties with
			 Europe, including
			 signing an Association Agreement with the European Union as a means to
			 address endemic corruption, consolidate democracy, and achieve sustained
			 prosperity;(11)to enhance and extend United States security cooperation with, security assistance to, and military
			 exercises
			 conducted with, states in Europe and Eurasia, including NATO member
			 countries, NATO aspirants, and appropriate Eastern Partnership countries;(12)to reaffirm United States defense commitments to its treaty allies under Article V of the North
			 Atlantic Treaty;(13)that the continued participation of the Russian Federation in the Group of Eight (G–8) states and
			 its receipt of assistance from the World Bank Group should be conditioned
			 on the Government of the Russian Federation respecting the territorial
			 integrity of its neighbors and accepting and adhering to the norms and
			 standards of free, democratic societies;(14)to support the people of Ukraine and Moldova in their efforts to conduct free and fair elections,
			 including the Presidential elections in Ukraine in May 2014 and the
			 parliamentary elections in Moldova in November 2014, as well as any
			 subsequent elections;(15)to support the May 2012 NATO Chicago Summit Declaration’s statement that [i]n accordance with Article 10 of the Washington Treaty, NATO’s door will remain open to all
			 European democracies which share the values of our Alliance, which are
			 willing and able to assume the responsibilities and obligations of
			 membership, which are in a position to further the principles of the
			 Treaty, and whose inclusion can contribute to security in the North
			 Atlantic area, particularly those cases where the aspirant is able to meet appropriate defense spending
			 commitments and prepared to contribute to ongoing and future contingency
			 operations; and(16)to explore ways for the United States Government to assist the countries of Europe and Eurasia to
			 diversify their energy sources and achieve energy security, including
			 through the development of a transatlantic energy strategy.202.Sanctions to address continuing aggression of the Russian Federation toward Ukraine(a)Imposition of sanctions(1)Imposition of sanctions if Russian forces do not withdraw from CrimeaIf the armed forces
			 of the Russian
			 Federation have not withdrawn from Crimea (other than military forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine) by not
			 later than the date that is 7 days after the date of the enactment of
			 this Act, the
			 President shall impose the sanctions described in subsection (b) with
			 respect to—(A)any official or agent of the Government of the Russian Federation, and any close associate or
			 family member of an official of the Government of the Russian Federation,
			 that the President determines is responsible for, participating in,
			 complicit in, or responsible for ordering, controlling, or otherwise
			 directing—(i)violations of the territorial integrity and sovereignty of Ukraine beginning in February 2014; or(ii)acts of significant corruption in the Russian Federation, including the expropriation of private or
			 public assets for personal gain, corruption related to government
			 contracts or the extraction of natural resources, bribery, or the
			 facilitation or transfer of the proceeds of corruption to foreign
			 jurisdictions;(B)any individual that the President determines sponsored or provided financial, material, or
			 technological support for, or goods or services in support of, the
			 commission of acts described in subparagraph (A);(C)any individual or entity with respect to which sanctions were imposed before the date of the
			 enactment of this Act pursuant to—(i)authority provided under any Executive order relating to  violations of the territorial integrity
			 and sovereignty of Ukraine beginning in February 2014; or(ii)authority provided under section 8 or 9 of the Support for the Sovereignty,
Integrity, Democracy, and Economic Stability of Ukraine Act of
2014 (Public Law 113–95);(D)any entity owned or controlled by an entity  described in subparagraph (C) that is owned or
			 controlled by a citizen of the Russian Federation; and(E)any senior executive of an entity described in subparagraph (C) or (D) who is a citizen of
			 the Russian Federation.(2)Imposition of sanctions if Russian forces do not withdraw from eastern border of Ukraine or do not
			 cease destabilizing activitiesIf the Government of the Russian Federation has not withdrawn substantially all of the armed forces
			 of the Russian
			 Federation from the immediate vicinity of the eastern border of Ukraine by
			 not
			 later than the date that is 7 days after the date of the enactment of
			 this Act, or agents of the Russian Federation do not cease taking active
			 measures to destabilize the control of the Government of Ukraine over
			 eastern Ukraine on or after that date (including through active support of
			 efforts to unlawfully occupy facilities of the Government of Ukraine), the
			 President shall impose the sanctions described in subsection (b) with
			 respect to—(A)Sberbank;(B)VTB Bank;(C)Vnesheconombank;(D)Gazprombank;(E)Gazprom;(F)Novatek;(G)Rosneft;(H)Rosoboronexport;(I)any entity owned or controlled by an entity  specified in any of subparagraphs (A) through (H) that
			 is owned or controlled by a citizen of the Russian Federation; and(J)any senior executive of an entity specified in any of subparagraphs (A) through (I) who is a
			 citizen of
			 the Russian Federation.(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit
			 all transactions in all property and interests in property of a person
			 determined by the President to be subject to subsection (a) if such
			 property and interests in property are in the United States, come within
			 the United States, or come within the possession or control of a
			 United States person.(B)Exclusion from the United States and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a
			 visa to, and exclusion from the United States of, the alien, and
			 revocation in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of
			 the alien.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 paragraph (1)(A) or any regulation, license, or order issued to carry out
			 paragraph (1)(A) shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that
			 commits an unlawful act described in subsection (a) of that section.(3)Exception relating to the importation of goods(A)In generalThe requirement to block and prohibit all transactions in all property and interests in property
			 under paragraph (1)(A) shall not include the authority to impose sanctions
			 on the importation of goods.(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2415) (as continued in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).(4)Exception to comply with United Nations Headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.(c)WaiverThe President may waive the application of sanctions under this section with respect to a person or
			 a transaction if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)on or before the date on which the waiver takes effect, submits  a notice of and a justification
			 for the waiver to—(A)the Committee on Foreign
			 Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial
			 Services of the House of Representatives.(d)Publication of list of sanctioned personsNot later than 7 days after the imposition of sanctions pursuant to subsection (a), the President
			 shall publish a list of the persons with respect to which sanctions were
			 imposed pursuant to
			 that subsection.(e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.203.Additional sanctions in the event of increased aggression by the Russian Federation toward Ukraine
			 or other countries(a)In generalIf the armed forces of the Russian
			 Federation expand further into, or the Government of the Russian
			 Federation annexes, the sovereign territory of Ukraine
			 or any other country in Europe or Eurasia after the date of the enactment
			 of this Act  without the consent of the legally recognized
			 government of that country—(1)all of the sanctions described in subsection (b) shall be imposed the following business day by
			 action of law with respect to—(A)any senior Russian official;(B)any entity owned or controlled by a senior Russian official; and(C)any close associate of a senior Russian official that provides significant support or resources to
			 that senior Russian official;(2)the sanctions described in subparagraphs (A) and (B) of subsection (b)(1) shall be imposed the
			 following
			 business day by action of law on—(A)any entity—(i)organized under the laws of the Russian Federation  or any jurisdiction
			 within the Russian Federation;(ii)that is owned, in whole or in part, or controlled by—(I)the Government of the Russian Federation;(II)any person with respect to which sanctions are imposed under section 202;(III)any person with respect to which sanctions are imposed under paragraph (1); or(IV)any person with respect to which sanctions are imposed pursuant to an Executive order or  any other
			 provision of law in relation to violations of the territorial integrity
			 and sovereignty of Ukraine beginning in February 2014;  and(iii)that
			 operates in the arms, defense, energy, financial services, metals, or
			 mining sectors of the Russian Federation; and(B)any senior executive of an entity described in subparagraph (A) who is a citizen of the Russian
			 Federation; and(3)the President shall exercise all powers granted to the President pursuant to the International
			 Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to
			 prohibit any transaction by  a domestic financial institution with a
			 Russian
			 financial institution or with respect to an account held by a Russian
			 financial institution, other than routine interest and service fees.(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit
			 all transactions in all property and interests in property of a person
			 determined by the President to be subject to subsection (a) if such
			 property and interests in property are in the United States, come within
			 the United States, or come within the possession or control of a
			 United States person.(B)Exclusion from the United States and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a
			 visa to, and exclusion from the United States of, the alien, and
			 revocation in accordance with section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of
			 the alien.(C)Sanctions with respect to foreign financial institutionsA prohibition on the
			 opening, and a prohibition or the imposition of strict conditions on the
			 maintaining, in
			 the United States of a correspondent account or a payable-through account
			 by a foreign financial institution that the President determines has
			 knowingly conducted, on or after the date of the enactment of this Act,
			 transactions with
			 a person determined by the President to be subject to subsection (a).(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 subparagraph (A) or (C) of
			 paragraph (1) or any regulation, license, or order issued to carry out
			 either such subparagraph shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that
			 commits an unlawful act described in subsection (a) of that section.(3)Exception relating to the importation of goods(A)In generalThe requirement to block and prohibit all transactions in all property and interests in property
			 under paragraph (1)(A) shall not include the authority to impose sanctions
			 on the importation of goods.(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2415) (as continued in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).(4)Exception to comply with United Nations Headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person
			 or transaction if the President—(1)determines that such a waiver is in the vital national security interests of the United States; and(2)on or before the date on which the waiver takes effect, submits a notice of and a justification
			 for the waiver to—(A)the Committee on Foreign
			 Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate; and(B)the Committee on Foreign Affairs and the Committee on Financial
			 Services of the House of Representatives.(d)Publication of list of sanctioned personsNot later than 7 days after the imposition of sanctions pursuant to subsection (a), the President
			 shall publish a list of the persons with respect to which sanctions were
			 imposed pursuant to that subsection.(e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.204.Limitation on Russian access to United States oil and gas technology(a)In generalIf the Government of the Russian Federation has not withdrawn substantially all of the armed forces
			 of the Russian Federation from the immediate vicinity of the eastern
			 border of Ukraine by not later than the date that is 30 days after the
			 date of the enactment of this Act, or agents of the Russian Federation do
			 not cease taking active measures to destabilize the control of the
			 Government of Ukraine over eastern Ukraine on or after that date
			 (including through active support of efforts to unlawfully occupy
			 facilities of the Government of Ukraine), the Secretary of Commerce, in
			 consultation with the Secretary of State, shall revise the Export
			 Administration Regulations under subchapter C of chapter VII of title 15,
			 Code of Federal Regulations, to strictly limit the transfer or export by
			 any
			 United States person of any advanced technology described in subsection
			 (b) to any person in the Russian Federation or any citizen of the Russian
			 Federation.(b)Advanced technology describedAdvanced technology described in this subsection is advanced technology that—(1)is developed or controlled by a  United States person and is not available from a person that is
			 not a United States person; and(2)relates to the discovery,
			 exploration, or extraction of onshore or offshore oil or natural gas
			 deposits, including the  discovery, exploration, or extraction of oil or
			 natural gas deposits in shale.(c)Limited exceptionThe President may authorize a transaction for the transfer or export by a United States person of
			 an advanced technology described in subsection (b) if the President
			 determines that such authorization is in the national security interests
			 of the United States.(d)Duration of regulationsThe prohibition under subsection (a) shall remain in effect until such time as the President—(1)determines that such regulations are no longer warranted or appropriate; and(2)submits a notification of and justification for that determination to—(A)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Energy
			 and Natural Resources of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Energy and
			 Commerce of the House of Representatives.(e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this
			 section.205.Diplomatic measures with respect to the Russian Federation(a)Limiting defense sales and defense industrial cooperationThe Secretary of State, in coordination with the Secretary of Defense and the Secretary of
			 Commerce, shall work with United States allies in Europe and around the
			 world to strictly limit—(1)the sales of defense articles and services to the Government of the Russian
			 Federation; and(2)the cooperation of the United States and its allies with the Government of the Russian
			 Federation on matters related to the production of defense articles and
			 services by Russian entities.(b)Duration of limitsThe diplomatic measures required to be instituted pursuant to subsection (a) shall remain in effect
			 until such time as the President determines in writing to the appropriate
			 congressional committees that such
			 diplomatic measures are no longer warranted or appropriate, including a
			 justification for such determination.(c)Nuclear force reduction agreements(1)PolicyIt is the policy of the United States to not engage in further negotiations with the
			 Russian Federation to reduce nuclear forces until the Russian Federation
			 is in full compliance with all existing bilateral nuclear agreements with
			 the United States,
			 including the Treaty Between the United States of
			 America and the Union of Soviet Socialist Republics on the
			 Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed
			 at Washington December 8, 1987, and entered into force June
			 1, 1988.(2)RestrictionNotwithstanding any other provision of law, the President shall not enter into any agreement with
			 the Government of the Russian Federation with respect to the reduction of
			 nuclear forces except with the advice and consent of the Senate pursuant
			 to article II, section 2, clause 2 of the United States Constitution.(d)Restriction on force posture adjustments pursuant to the new START TreatyThe President shall not take any steps to reduce the number of accountable deployed or non-deployed
			  launchers under
			 the  Treaty between the United States of America and the Russian
			 Federation on Measures for the Further
			 Reduction and Limitation of Strategic Offensive Arms, signed at Prague
			 April 8, 2010, and entered into force February 5, 2011  (commonly referred
			 to as the New START Treaty), while the armed forces of the Russian Federation remain
			 prepositioned to strike Ukraine or are threatening the territorial
			 integrity or sovereignty of Ukraine or another European or Eurasian state.(e)Limitations on missile defense cooperation(1)In generalThe President shall not permit any sharing of sensitive United States missile defense information
			 with the
			 Government of the Russian Federation.(2)Spending limitationNo amounts may be obligated or expended to integrate into any United States or NATO common-funded
			 missile defense system, including the NATO Air Defense Ground Environment,
			 any standalone radar or missile defense system manufactured, sold, or
			 exported by a Russian entity or by any person or entity currently
			 sanctioned or designated under United States law for missile technology
			 proliferation.(f)Report on Russian violations of international agreementsNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the
			 appropriate congressional committees a report detailing any and all
			 violations of international or bilateral arms control or other agreements
			 by the Russian Federation since the entry into force of the
			 Intermediate-Range Nuclear Forces Treaty, including any
			 suspected or confirmed violations of that treaty and the implications of
			 the Russian suspension of the Treaty on Conventional Forces in Europe, as
			 well as any steps taken by the President to hold the Russian Federation
			 accountable for any such violations.(g)Limitations on Open Skies Treaty flightsThe President shall not authorize any overflights of the territory of the United States or United
			 States Government facilities or installations by aircraft of the Russian
			 Federation pursuant to the Treaty on Open Skies, signed at Helsinki March
			 24, 1992, and entered into force January 1, 2002,  that employ any
			 surveillance devices beyond those employed on such aircraft prior to
			 January 1, 2014.(h)Report on alternatives to Russian rocket enginesNot later than 180 days after the date of the enactment of this Act, the President shall submit to
			 the
			 appropriate congressional committees a report on alternatives to the
			 use of RD–180 rocket engines produced in the Russian Federation for
			 national security
			 launches and a recommendation on whether any domestic alternatives to the
			 use of such engines should be pursued in the next two fiscal years.(i)Additional consular activitiesThe Secretary of State shall prioritize and undertake efforts to identify and provide access to
			 appropriate consular resources, including prioritized access to
			 applications for refugee and other appropriate immigration or travel
			 status to the United States, for journalists and political and civil
			 society activists and dissidents in the Russian Federation.(j)Report on significant corruption in the Russian Federation and the effects of such corruption(1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the Secretary
			 of State, in coordination with the Secretary of the Treasury, shall submit
			 to
			 the appropriate congressional committees a report on significant
			 corruption in the Russian Federation and the extent to which such
			 corruption undermines
			 political and economic development in the independent countries of the
			 former Soviet Union.(2)Required elementsThe report required by paragraph (1) may contain a classified annex, but shall include in
			 unclassified form  the following elements:(A)A detailed description of corruption among senior officials of the Government of the Russian
			 Federation and the connections between such corruption and business
			 leaders in the Russian Federation.(B)A detailed description of how the Government of the Russian Federation uses corruption to sustain
			 the power of specific individuals in government and business.(C)An estimate in United States dollars of the personal net wealth of any senior Russian official, or
			 a family member or close associate of such official, who is responsible
			 for, or complicit in, or responsible for ordering, controlling, or
			 otherwise directing, acts of significant corruption in Russia, including
			 the expropriation of private or state assets for personal gain, corruption
			 related to government contracts or the extraction of natural resources,
			 bribery, or the facilitation or transfer of the proceeds of corruption to
			 foreign jurisdictions.(D)An estimate in United States dollars of the amount of money derived from acts of significant
			 corruption in the Russian Federation that has been invested, laundered, or
			 otherwise
			 transferred into the sovereign jurisdiction of each of the independent
			 countries of the former Soviet Union.(E)Detailed descriptions of specific instances of significant corruption in the Russian Federation.(F)A detailed description of how the Government of the Russian Federation uses corruption in other
			 states in order to create and maintain a dependence on the Russian
			 Federation and on
			 specific Russian government officials, entities, and business leaders.(G)A detailed description of the extent to which the flow of money described in subparagraph (D)
			 contributes to public or private corruption, non-transparent or
			 unaccountable government or private sector decisionmaking, or the
			 weakening, subversion, or undermining of sovereignty, democratic
			 institutions, rule of law, or economic or financial systems in each of the
			 independent countries of the former Soviet Union.(H)A detailed description of the political and financial networks and other mechanisms through which
			 the money described in subparagraph (D) contributes to the malign effects
			 in the independent countries of the former Soviet Union as described in
			 subparagraph (G).(3)Interagency working groupThe Secretary of State, in coordination with the Secretary of the Treasury, shall convene an
			 interagency working group, including representatives of the United States
			 intelligence community, to coordinate the production of the report
			 required by this subsection, prioritize the collection and analysis of
			 intelligence and financial information required for such report, and
			 support efforts to address the effects of corruption in the Russian
			 Federation on Russian
			 citizens, the United States, and United States allies and partners in
			 Europe and Eurasia, including increasing public awareness of such issues
			 in the Russian Federation and other countries.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State for the Bureau of Democracy, Human
			 Rights, and Labor $2,500,000 for each of fiscal years 2015 through 2017
			 to
			 support the efforts of the interagency working group described in
			 paragraph (3), including the hiring of staff as appropriate, and to
			 produce the report required by paragraph (1).(k)Report on russian economyNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the Assistant Secretary of State for Intelligence and Research shall
			 submit to the appropriate congressional committees and make publically
			 available a report on the state of economic activity and government-owned
			 enterprises in the Russian Federation.  The report shall analyze relevant
			 economic indicators, including gross domestic product (GDP) and the amount
			 of GDP derived from government spending, money supply, inflation,
			 unemployment, capital flows, and foreign direct investment.206.Support for Russian democracy and civil society organizations(a)In generalThe Secretary of State shall increase efforts, directly or through
			 nongovernmental organizations, to—(1)improve democratic governance, transparency, accountability, rule of law, and anti-corruption
			 efforts in the Russian Federation;(2)strengthen democratic institutions and political and civil society organizations in the Russian
			 Federation;(3)expand uncensored Internet access in Russia; and(4)expand free and unfettered access to independent media of all kinds in Russia, including through
			 increasing United States Government-supported 
			 broadcasting activities, and to assist with the protection of journalists
			 and
			 civil society activists who have been targeted for free speech activities.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $10,000,000 for each of fiscal
			 years 2015 through 2017 to carry out the activities set forth in
			 subsection
			 (a).(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a strategy to carry out the
			 activities set forth in subsection (a).(d)Notification requirement(1)In generalFunds appropriated or otherwise made available pursuant to subsection (b) may not be obligated
			 until 15 days after the date on which the President has provided notice of
			 intent to obligate such funds to the appropriate congressional committees.(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President
			 determines that failure to do so would pose a substantial risk to human
			 health or welfare, in which case notification shall be provided as early
			 as practicable, but in no event later than three days after taking the
			 action to which such notification requirement was applicable in the
			 context of the circumstances necessitating such waiver.IIIHardening Ukraine and other European and Eurasian states against Russian aggression301.Military assistance for Ukraine(a)In generalNotwithstanding any other provision of law limiting the assistance to be provided under this
			 section, beginning on the date following the date of completion of the
			 assessment
			 required by subsection (b), the President is authorized to provide to the
			 Government of Ukraine upon that Government's request, as appropriate  and 
			 in a
			 manner consistent with the capabilities and needs of the armed
			 forces of Ukraine identified in such assessment, the following defense
			 articles, services, and training:(1)Anti-tank weapons and ammunition.(2)Anti-aircraft weapons and ammunition.(3)Crew weapons and ammunition.(4)Small arms and ammunition, including pistols, submachine guns, assault rifles, grenade launchers,
			 machine guns, and sniper rifles.(5)Mine Resistant Ambush Protected vehicles.(6)High Mobility Multipurpose Wheeled Vehicles.(7)Inflatable boats.(8)Body armor.(9)Fire control, range finder, optical and guidance and control equipment.(10)Explosive disposal and improvised explosive device detection equipment.(11)Mine detection equipment.(12)Chemical, biological, radiation, and nuclear detection, testing, and protection equipment.(13)Communications, logistic, combat support, medical equipment, rations, specialized equipment, and
			 other defense articles, services, and training requested by the Government
			 of Ukraine that the President determines to be appropriate.(b)Required assessmentNo later than 15 days after the date of the  enactment of this Act, the Secretary of Defense shall
			 conduct an
			 assessment, or complete any ongoing assessment, of the capabilities and
			 needs of the armed forces of Ukraine  and shall ensure that it includes—(1)an assessment of the releasability of the equipment set forth in subsection (a), equipment
			 requested by the Government of Ukraine, or equipment that may foreseeably
			 be requested based on the current state of the armed forces of Ukraine;
			 and(2)an assessment of the need for, appropriateness of, and force protection concerns of any United
			 States military advisors to be made available to the armed forces of
			 Ukraine.(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $100,000,000 for fiscal year 2014
			 to carry out the activities set forth in subsection (a).(d)Authority for use of fundsThe funds made available pursuant to subsection (c) for the provision of defense articles,
			 services, and training may be used to procure such assistance from the
			 United States Government or other appropriate sources.(e)Provision of assessment to CongressNot later than 7 days following the completion of the assessment required by subsection (b), the
			 President shall provide such assessment to the appropriate congressional
			 committees.302.Sense of Congress on intelligence sharing with UkraineIt is the sense of Congress that the President, subject to the discretion of the President  protect
			 sources
			 and methods of intelligence collection and to protect the capabilities of
			 the intelligence community and the United States Armed Forces, should—(1)provide the Government of Ukraine with appropriate intelligence and other  information to assist
			 the Government of Ukraine—(A)to determine the location, strength, and capabilities of the military and intelligence forces of
			 the
			 Russian Federation located on the eastern border of Ukraine and within the
			 territorial borders of Ukraine, including Crimea; and(B)to respond effectively to further aggression by military and intelligence forces of the Russian
			 Federation; and(2)take steps to ensure that such intelligence information is fully and appropriately protected from
			 further disclosure, including limiting, as appropriate, the provision and
			 nature of such intelligence information.303.Major non-NATO ally status for Ukraine, Georgia, and Moldova(a)In generalDuring the period in which Ukraine, Georgia, and Moldova meet the criteria set forth in subsection
			 (b), notwithstanding any other provision of law, for purposes of the
			 transfer or possible transfer of defense articles or defense services
			 under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other provision of
			 law, Ukraine, Moldova, and Georgia shall be treated as though each were
			 designated a major non-NATO ally (as defined in section 644(q) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2403(q))).(b)Criteria for treatment as a major non-NATO allyIn order to be treated as a major non-NATO ally pursuant to subsection (a), a country  must—(1)have a democratically elected government that came to power pursuant to free and fair elections;(2)cooperate fully with the United States on matters of mutual security concern, including
			 counterterrorism matters; and(3)respect the political and legal rights of its citizens, including maintaining the right of its
			 citizens to democratically elect their government.(c)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 President shall provide to the appropriate congressional committees a
			 report
			 assessing whether Ukraine, Georgia, and Moldova should continue to be
			 treated, for purposes of the transfer or possible transfer of defense
			 articles or defense services, as major non-NATO allies and  whether the
			 treatment should be expanded or reduced.304.Expanded security force training, assistance and defense cooperation with key non-NATO states(a)Expanded training and assistanceThe President shall take steps, consistent with the President's  responsibility as Commander in
			 Chief, to
			 substantially increase, within one year after the date of the	enactment
			 of this
			 Act—(1)the military-to-military interactions of the United States Armed Forces with the armed forces of
			 Ukraine, Georgia, Moldova, Azerbaijan, Bosnia and Herzegovina, Kosovo,
			 Macedonia, Montenegro, and Serbia, including
			 specifically increasing the current tempo of military exercises and
			 training efforts and exchanges with such armed forces; and(2)United States and NATO security assistance to such states.(b)NATO European Partners Security FundThe President shall direct the United States Permanent Representative to NATO to use the voice,
			 vote, and influence of the United States to encourage NATO to create a
			 European Partners Security Fund with appropriate contributions from all
			 member-states to support the provision of expanded NATO training,
			 exercises, assistance to, and exchanges with, the armed forces of Ukraine,
			 Georgia, Moldova,
			 Azerbaijan, Bosnia and Herzegovina, Kosovo, Macedonia, Montenegro, and
			 Serbia.(c)Bilateral and multilateral defense cooperation agreementsNot later than 90 days after the date of the  enactment of this Act, the Secretary of State, in
			 coordination with the Secretary of Defense, shall seek to enter into
			 negotiations with Ukraine, Georgia, Moldova, Azerbaijan, Bosnia and
			 Herzegovina, Kosovo, Macedonia, Montenegro and Serbia to establish new, or
			 strengthen existing,
			 bilateral and multilateral
			 defense cooperation agreements, including agreements related to cyber
			 defense cooperation.(d)ReportNot later than 90 days after the date of the  enactment of this Act, and every 180 days thereafter,
			 the President shall submit to	the appropriate  congressional committees a
			 country-by-country report detailing the specific efforts being undertaken
			 and planned to be undertaken by the United States Government to implement
			 the
			 increased military-to-military interactions and security assistance
			 required by subsection (a) and to undertake the negotiations required by
			 subsection (c).305.Expediting natural gas exports(a)In generalSection 3(c) of the Natural Gas Act (15 U.S.C. 717b) is amended—(1)by striking (c) For purposes and inserting the following:(c)Expedited application and approval(1)Definition of World Trade Organization member nationIn this subsection, the term World Trade Organization member nation means a country described in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10)).(2)Expedited application and approval processFor purposes; and(2)in paragraph (2) (as so designated), by striking a nation with which there is in effect a free trade agreement requiring national treatment for
			 trade in natural gas and inserting a World Trade Organization member nation.(b)Pending applicationsThe amendments made by subsection (a) shall apply to applications for authorization to export
			 natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that
			 are pending on, or filed on or after, the date of enactment of this Act.306.European and Eurasian energy independence(a)Assistance from the United States Agency for International DevelopmentThe Administrator of the United States Agency for International Development should prioritize—(1)loan, lease, and bond guarantees to appropriate financial institutions and other eligible borrowers
			 through the Development Credit Authority to facilitate the involvement of
			 such institutions and borrowers in financing efforts in Ukraine to help
			 exploit
			 existing natural gas reserves, to conduct additional exploration for oil
			 and gas,  to develop alternative sources of
			 energy, including oil and gas, and to encourage energy efficiency, for
			 Ukraine, Georgia, and Moldova,
			 including the development of associated transportation, storage, and
			 refinement facilities; and(2)direct assistance to expand efforts in Ukraine, Georgia, and Moldova to help exploit existing
			 natural gas reserves, to conduct additional exploration for oil and gas,
			 and to develop alternative sources of energy, including oil and gas, and
			 to encourage energy efficiency, for
			 Ukraine, Georgia, and Moldova, including the development of associated
			 transportation, storage, and refinement facilities.(b)Promotion of United States private sector participation in  energy
			 development in Ukraine, Georgia, and MoldovaThe Director of the Trade and Development Agency should promote United States private sector
			 efforts to help exploit existing natural gas reserves, to conduct
			 additional exploration for oil and gas, and to develop alternative sources
			 of energy, including oil and gas, for Ukraine, Georgia, and Moldova,
			 including the development of associated transportation, storage, and
			 refinement facilities, by conducting and
			 funding project preparation activities for projects in Ukraine, Georgia,
			 and Moldova, including feasibility studies, technical assistance, pilot
			 projects, reverse trade missions, conferences, and workshops.(c)Support from the Overseas Private Investment CorporationThe Overseas Private Investment Corporation—(1)should prioritize support for investments to help exploit existing natural gas reserves, to conduct
			 additional exploration for oil and gas, to develop alternative sources
			 of energy, including oil and gas, and to encourage energy efficiency, for
			 Ukraine, Georgia, and Moldova,
			 including the development of associated transportation, storage, and
			 refinement facilities; and(2)shall implement procedures for expedited review of and, where appropriate,
			 approval of, applications by eligible investors (as defined in section 238
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2198)) for loans, loan
			 guarantees, and insurance for such investments.(d)Prioritization of energy projects in Ukraine, Georgia, and Moldova by the World Bank Group and the
			 European Bank for Reconstruction and DevelopmentThe President shall direct the United States Executive Directors of the World Bank Group and the
			 European Bank for Reconstruction and Development to use the voice, vote,
			 and influence of the United States to encourage the World Bank Group and
			 the
			 European Bank for Reconstruction and Development to invest in, and
			 increase their
			 efforts to promote investment in, efforts to help exploit existing natural
			 gas reserves, to conduct additional exploration for oil and gas, to
			 develop alternative sources of energy, including oil and gas, and to
			 encourage energy efficiency, for Ukraine,
			 Georgia, and Moldova, including the development of associated
			 transportation, storage, and refinement facilities, and to stimulate
			 private investment in such projects.(e)Effectiveness measurementIn providing loan guarantees, assistance, and support as described  in this section and in
			 prioritizing the projects as described in this section, the President and
			 the heads and other appropriate officials of the United States Agency for
			 International Development,  the Trade and Development Agency, and the
			 Overseas Private Investment Corporation shall ensure that the
			 effectiveness of
			 such guarantees, assistance, support, and projects is measured through the
			 use of clear, accountable, and
			 metric-based targets aimed at achieving energy independence for Ukraine,
			 Georgia, and Moldova.(f)Report on additional European gas pipelineNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy
			 shall submit to the appropriate congressional committees  a report on the
			 costs, benefits, and economic viability of a gas pipeline
			 extending from the border of Turkey into Eastern Europe and interconnected
			 to the proposed Trans-Anatolian  pipeline.(g)Report and plan on nuclear power in UkraineNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy, in
			 coordination with the Secretary of Commerce, shall submit to the
			 appropriate
			 congressional committees a report—(1)identifying the nuclear fuel
			 requirements of the power sector of Ukraine; and(2)including a plan for—(A)supporting
			 commercial production capabilities to provide alternative nuclear fuel
			 supplies for Ukraine; and(B)providing such support as the Secretary of
			 the Energy deems appropriate for Ukraine to maintain the safe, secure, and
			 sustainable operation of nuclear reactors in Ukraine.307.Crimea annexation nonrecognition(a)In generalNo Federal department or agency may take any action that recognizes sovereignty of the Russian
			 Federation over Crimea, its airspace, or its territorial waters or
			 otherwise endorses the  Russian Federation’s illegal annexation of Crimea.308.Support for democracy and civil society organizations in countries of the former Soviet Union(a)Democratic governance support(1)In generalThe Secretary of State shall increase efforts, directly or through
			 nongovernmental organizations, to—(A)improve democratic governance, transparency, accountability, rule of law, and anti-corruption
			 efforts in countries of the former Soviet Union;(B)strengthen democratic institutions and political and civil society organizations in countries of
			 the former Soviet Union;(C)expand uncensored Internet access in countries of the former Soviet Union; and(D)expand free and unfettered access to independent media of all kinds in countries of the former
			 Soviet Union, including through increasing United States
			 Government-supported broadcasting activities, and to assist with the
			 protection of journalists and civil society activists who have been
			 targeted for free speech activities.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $25,000,000 for  each of  fiscal
			 years 2015 through 2017 to carry out the activities set forth in paragraph
			 (1).(b)Increased support for exchanges and public affairsThe Secretary of State shall substantially
			 increase—(1)educational and cultural exchanges with countries of the former Soviet Union; and(2)public affairs grants and activities in countries of the former Soviet Union.(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a strategy to carry out the
			 activities set forth in subsections (a) and (b).(d)Notification requirement(1)In generalFunds appropriated or otherwise made available pursuant to subsection (a) may not be
			 obligated until 15 days after the date on which the President has provided
			 notice of intent to obligate such funds to the appropriate congressional
			 committees.(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President
			 determines that failure to do so would pose a substantial risk to human
			 health or welfare, in which case notification shall be provided as early
			 as practicable, but in no event later than three days after taking the
			 action to which such notification requirement was applicable in the
			 context of the circumstances necessitating such waiver.309.Expanded broadcasting in countries of the former Soviet Union(a)In generalNot later than 90 days after the date of the enactment of this Act, the Chairman of the
			 Broadcasting
			 Board of Governors and the Director of Voice of America shall provide
			 Congress with a plan, including a cost estimate,  for immediately and
			 substantially
			 increasing and maintaining through fiscal year 2017 the quantity of
			 United States-funded
			 Russian-language broadcasting into countries of the former Soviet Union.(b)Prioritization and focus of programmingThe plan required by subsection (a) shall prioritize broadcasting into Ukraine, Georgia, and
			 Moldova and shall ensure that the increased broadcasting content required
			 by subsection (a) is focused on conveying the perspective of the United
			 States Government and public regarding ongoing events in those states to
			 Russian language audiences.(c)Additional prioritiesThe plan required by subsection (a) should also consider—(1)near-term increases in Russian-language broadcasting in other priority countries including Estonia,
			 Lithuania, and Latvia;(2)increases in broadcasting in other
			 critical languages, including Ukrainian and Romanian languages; and(3)prioritizing work by the Broadcasting Board of Governors and the Voice of
			 America with European and Eurasian allies to increase their broadcasting
			 and communications content directed into countries of the former Soviet
			 Union.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $7,500,000 for  each of  fiscal
			 years 2014 through 2017 to carry out the activities required by
			 subsections
			 (a) through (c).
